Citation Nr: 1127497	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  05-25 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include depression and/or bipolar disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, including depression and/or bipolar disorder, to include as due to service-connected diabetes mellitus, type 2.

3.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1963 to May 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2009 and April 2010, the Board remanded this claim for additional development.  That development having been completed, the claim is now partially ready for appellate review.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in December 2009 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

This appeal is expanded from the Veteran's original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

The issues of entitlement to service connection for an acquired psychiatric disorder, including depression and/or bipolar disorder, to include as secondary to service-connected diabetes mellitus, type 2, and entitlement to an initial compensable rating for service-connected bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for bipolar disorder was denied by the RO in a June 2002 rating decision; the Veteran was notified in writing of the decision, but he did not complete an appeal for this issue within the applicable time limit.

2.  Evidence pertaining to the Veteran's acquired psychiatric disorder received since the June 2002 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision that denied entitlement to service connection for bipolar disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the June 2002 rating decision is new and material, and the Veteran's claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010). 






	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Whether New and Material Evidence Has Been Submitted to Reopen a Claim for Entitlement to Service Connection for Bipolar Disorder

Notwithstanding determinations by the RO that new and material evidence has not been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

With claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156 (2010).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The record, with respect to this claim, reflects that a claim for service connection for bipolar disorder was last denied in a rating decision of June 2002.  The Veteran did not complete a timely appeal and subsequently, the June 2002 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection for an acquired psychiatric disorder may only be opened if new and material evidence is submitted.  

In this instance, since the June 2002 rating decision denied the claim on the basis that there was no evidence creating a link between current symptoms and service, the Board finds that new and material evidence would consist of evidence of evidence linking current symptoms to service.

Evidence received since the June 2002 rating decision consists of numerous records and documents.  Specifically, the Veteran has stated that he experienced the same symptoms during service as he does currently, only he did not know that anything was wrong with him at the time he was in service.  See October 2004 statement.  Additionally, the Veteran reported in an August 2005 statement and testified during the December 2009 BVA hearing that he felt depressed and had mood swings during service and reported these to the corpsman but did not know whether his complaints were entered into his records.  See August 2005 VA Form 9, December 2009 BVA hearing transcript.  The Veteran asserts he was not properly diagnosed until he left service and received treatment.  See August 2005 VA Form 9.  The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's testimony to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

As a result, it must be stated that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for an acquired psychiatric disorder.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened.




	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder; to this extent, the appeal is granted.


REMAND

The claim for entitlement to service connection for an acquired psychiatric disorder, including depression and/or bipolar, to include as secondary to service-connected diabetes mellitus, type 2, has been reopened.  The Board finds additional development is necessary.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent records and in substantiating a claim for VA benefits as well as providing an examination, if necessary.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

Post-service treatment records indicate the Veteran has been diagnosed with bipolar, type 2.  To date, the Veteran has not yet been afforded a VA examination for acquired psychiatric disorders.  A remand is necessary to afford the Veteran a VA examination and to obtain a medical opinion.  Additionally, the Veteran has been granted service-connection for diabetes mellitus, type 2.  A remand is necessary to obtain a medical opinion regarding a possible relationship between the Veteran's psychiatric disorder and his service-connected diabetes mellitus, type 2.

Finally, where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the April 2010 Remand, the RO was instructed to provide the Veteran with a statement of the case for his notice of disagreement to the issues of entitlement to an initial compensable rating for hearing loss and entitlement to a rating higher than 10 percent for tinnitus.  The RO concluded that a statement of the case was not necessary.  See June 2010 Memorandum.  The Board notes, however, that a statement of the case (SOC) is necessary.  Although the Veteran was granted service connection for hearing loss and tinnitus in an October 2006 rating decision, he submitted a timely notice of disagreement in January 2007.  Where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection. Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997). The RO indicated the Veteran's statement in January 2007 was a new claim; however, it was submitted within the time limits to be considered a notice of disagreement.  Where an SOC has not been provided following the timely filing of a notice of disagreement, a remand to the RO is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any updated VA treatment records.  

2.  Next, afford the Veteran a VA examination for acquired psychiatric disorders.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  All current psychiatric diagnoses should be noted.  The examiner is requested to review all pertinent records associated with the claims file.

After the claims file is reviewed, for each psychiatric disorder diagnosed, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a)  that the diagnosed psychiatric disorder is causally or etiologically related to service, to include the Veteran's account of symptoms experienced during service; and,

b) that any currently diagnosed psychiatric disorder is proximately due to OR aggravated by his service-connected diabetes mellitus, type 2.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  

The examiner is also reminded that an examination is inadequate where the examiner does not comment on the Veteran's report of an in-service injury and instead relies on the absence of evidence in the service treatment records to provide a negative opinion.  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of his case. 

4.  The RO should then readjudicate the claim for entitlement to an acquired psychiatric disorder.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  

5.  The RO should issue an SOC with respect to the issue of entitlement to an initial compensable rating for hearing loss.  The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of those issues.  The claims file should be returned to the Board for further appellate consideration only if the Veteran files a timely substantive appeal.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


